DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan US 20170307736.

Regarding claim 1, Donovan meets the claim limitations, as follows: 
An optical system (i.e. optical system of a vehicle) [fig. 1], comprising: 
at least one optical transmitter configured to emit scanning light beams into surroundings to scan the surroundings for surroundings objects (i.e. lasers 702,704 can generate multiple wavelengths) [paragraph 66; fig. 7]; 
at least one optical detector configured to receive reflected light beams from the surroundings (i.e. receiver 712 can distinguish light from different wavelengths) [paragraph 67; fig. 7]; and 
a data processing unit (i.e. controller 714) [paragraph 67; fig. 7]; 
wherein the optical system is configured to a) detect and differentiate reflected light beams in at least two wavelength ranges and/or b) detect and differentiate reflected light beams having at least two polarization directions, so that the optical system is configured to, using the data processing unit, determine a position of scanned surroundings objects and surface properties of the scanned surroundings objects, from differences between the reflected light beams and the emitted scanning light beams (i.e. receiver 712 can distinguish light from different wavelengths. LIDAR system can also use polarized light and can determine positional information from all the surfaces that reflect the light from the source to the receiver and generate a pointwise 3d data map.) [paragraphs 53, 67, 72, 83].  

Regarding claim 2, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the optical system is a LiDAR system (i.e. LIDAR system) [paragraphs 53].  

Regarding claim 3, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the at least one optical transmitter includes at least two optical transmitters that emit the scanning light beams in different wavelength ranges (i.e. lasers 702,704 can generate multiple wavelengths) [paragraph 66; fig. 7].  

Regarding claim 4, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the at least one optical transmitter include an optical transmitter including at least two light sources that emit scanning light beams in different wavelength ranges and are on one shared semiconductor chip (i.e. lasers 702,704 can generate multiple wavelengths and can be on one VCSEL on a common surface 1304) [paragraph 66, 110; fig. 7, 13].  

Regarding claim 6, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the at least one optical transmitter includes at least two optical detectors that include bandpass filters, each being permeable in different wavelength ranges (i.e. wavelength multiplier has a filter that allows one wavelength to pass and another to be reflected.) [paragraph 126; fig. 18].  

Regarding claim 7, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the at least one optical transmitter includes at least two optical transmitters configured to emit scanning light beams having different polarization directions (i.e. LIDAR system can also use polarized light where lasers have different polarization directions) [paragraphs 53, 67, 72, 83,138].  

Regarding claim 8, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the at least one optical detector includes at least two optical detectors that include polarization filters, each being permeable for different polarization directions (i.e. LIDAR system can also use polarized light where lasers have different polarization directions) [paragraphs 53, 67, 72, 83,138].  

Regarding claim 9, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the optical system is configured to emit and/or detect at a given time segment during operation, only one scanning light beam of the at least two scanning light beams having two different wavelength ranges and/or having two different polarization directions (i.e. LIDAR system uses timing of pulses to detect light of multiple different wavelengths) [paragraph 160].  

Regarding claim 10, Donovan meets the claim limitations, as follows: 
The optical system as recited in claim 1, wherein the optical system is configured to emit during operation, at least two scanning light beams having two different wavelength ranges and/or having two different polarization directions in different directions and to detect reflected light from different directions in each case (i.e. LIDAR system can also use polarized light where lasers have different polarization directions) [paragraphs 53, 67, 72, 83,138].  

Claim 11 is rejected using similar rationale as claim 1 and further below.
Donovan meets the claim limitations, as follows: 
wherein the optical system is installed in the vehicle in such a way that the scanning light beams scan surroundings of the vehicle during operation of the optical system (i.e. optical system installed on a vehicle for scanning surrounding the vehicle) [fig. 1].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Villeneuve US 20170155225.

Regarding claim 5, Donovan do/does not explicitly disclose(s) the following claim limitations:
wherein at least one of the at least one optical transmitter includes a broadband light source
However, in the same field of endeavor Villeneuve discloses the deficient claim limitations, as follows:
wherein at least one of the at least one optical transmitter includes a broadband light source [paragraph 115].
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Donovan with Villeneuve to have at least one of the at least one optical transmitter includes a broadband light source.
It would be advantageous because " In particular embodiments, undesirable nonlinear effects in optical fiber may be reduced or avoided by separating a broadband input pulse into multiple output pulses, since the multiple output pulses are separated in time and have reduced peak powers compared to the input pulse.” [paragraph 115]. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Donovan with Villeneuve to obtain the invention as specified in claim 5.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426